 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      PAUL TETERS,
                                                            CASE NO. 3:18-cv-05481 RBL-JRC
11                             Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      STATE OF WASHINGTON, et al.,

14                             Defendants.

15

16          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

17   Recommendation [Dkt. # 61]. The R&R recommends granting defendants’ motion for summary

18   judgment [Dkt. # 52]. Plaintiff Teters objects. [Dkt. # 62]. Teters twice sought and received more

19   time to respond to the underlying motion [Dkt. #s 63-66]. The deadline for doing so was

20   February 28, 2020. Teters has not filed any additional evidence or argument.

21          (1) The Report and Recommendation is ADOPTED. The remaining defendants’

22   summary judgment motion [Dkt. # 52] is GRANTED, and Teters’s remaining claims are

23   DISMISSED with prejudice.

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1          (2) For purposes of any appeal, plaintiff’s in forma pauperis status is REVOKED.

 2          (3) The Clerk shall close the case and send copies of this order to plaintiff, defendants’

 3   counsel, and Judge Creatura.

 4          IT IS SO ORDERED.

 5          Dated this 3rd day of March, 2020.

 6

 7                                                        A
                                                          Ronald B. Leighton
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
